UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LOYAL SOURCE MARKET SERVICES INC (Exact name of registrant as specified in its charter) Nevada 32-0493130 (State or Other Jurisdiction of (Primary Standard Industrial (IRS Employer Incorporation or Organization) Classification Number) Identification Number) Loyal Source Market Services Inc 13025 Klimovske, Zilina, Slovakia, 01001 (702) 924-0620 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CORPORATE FILING AGENTS 406 Ash St., Henderson, NV 89015 (270) 714-1601 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Law Offices Of Alexander E. Kuhne, P.C. Attorney And Counselor At Law 33717 Woodward Avenue, Suite 289
